DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 04/27/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the amended independent claims of the instant invention – a method, computer program product and apparatus for inserting datasets into database systems utilizing hierarchical value lists. 

Alexandropov (WO 0225471 A2) discloses structuring, maintaining, and using families of data given one or more sets of partitioning data, constructing a set of families based on the values of fields and attributes of the records in a database 
Finis (US 2016/0232189) discloses determination, based on a plurality of rows of a table, where each of the plurality of rows associated with a respective row_id represents a respective a node of a hierarchy, row_id pairs of each parent node-child node pair of the hierarchy, execution, based on the row_id pairs, of a depth-first traversal of the hierarchy to sequentially add each row_id of the plurality of rows to a hierarchy index and receive a NODE value associated with the added row_id, and, for each of the plurality of rows, update of a row based on the NODE value associated with the row_id of the row; 
Iijima (US 2008/0120280) discloses creating an index so as to search a structured document satisfying a given condition in a structured document database in which a plurality of structured documents are stored; 
Kodavalla (US 6,792,432) discloses concurrent access and maintenance of concurrent data structures in a data processing system, such as a Database Management System (DBMS) via insertion of key values into a tree; 
Lee (US 2019/0362000) discloses index creating technique for pointing a data storage location based on monitoring result information depending on a monitoring algorithm in the database management system for enhancing DB performance; 
Ryan (US 2007/0073841) discloses providing weather information which adopt new navigational tools and new planning functionality; and 
Shinjo (US 2010/0250560) discloses high speed merge sort by applying a coupled node tree, which method extracts a smallest or largest key from a plurality of sorted key storage areas in each of which is stored keys comprised of bit strings that are sorted, and generates a coupled node tree for merge while adding a processing source identifier that identifies the sorted storage area wherefrom the key has been extracted, and repeats the actions of writing out into the merged key storage area a key being obtained by a minimum or maximum value search on the coupled node tree and deleting the key, and inserting into the coupled node tree a key by extracting the key from one of the plurality of sorted key storage areas.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166